DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/10/2022.
Priority
The foreign priority claim for the Application has been corrected, and a corrected Filing Receipt has been sent.
Status of Rejections
The rejection(s) of claim(s) 2 and 7 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 6-11 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claim 1 are necessitated by applicant’s amendments.
Claims 1, 3-6 and 8-11 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Selective Glycerol Oxidation by Electrocatalytic Dehydrogenation”, ChemSusChem, 2014), hereinafter Kim, in view of Han et al. (“A strategy for the simultaneous catalytic conversion of hemicellulose and cellulose from lignocellulosic biomass to liquid transportation fuels”, Green Chem., 2014), hereinafter Han, De Jong et al. (WO 2009/145624), hereinafter De Jong, and Albrecht et al. (U.S. 2017/0121832), hereinafter Albrecht.
Regarding claim 1, Kim teaches a system comprising an electrocatalysis device, in which an oxidation reaction is carried out by an electrocatalysis of glycerol (see e.g. Page 1054, Col. 2, lines 15-17, “electrolytic reactor”), and hydrogen is produced through a reduction reaction (see e.g. Page 1051, Col. 2, cathode reaction, and Page 1052, Col. 2, lines 35-36); wherein the electrocatalysis device comprises a reaction unit which comprises an anode, a cathode, and an electrolyte (see e.g. Page 1054, Col. 2, lines 15-17, 23-25 and 35-36, Pt/C anode and cathode electrodes with a Nafion membrane electrolyte). 
Kim does not explicitly teach a chemical catalysis device for producing butene oligomers from lignocellulosic biomass through a hydrogenation process, wherein the hydrogen produced by the electrocatalysis device is used for the production of the butene oligomers by the chemical catalysis device, but does teach the produced hydrogen being used to hydrogenate biomass-derived oxygenates such as furfural (see e.g. Page 1054, Col. 2, lines 39-42).
Han teaches a chemical catalysis device for producing butene oligomers from lignocellulosic biomass through a hydrogenation process (see e.g. Abstract), in which external hydrogen is required to hydrogenate materials including furfural (see e.g. Fig. 1, external hydrogen introduced before “GVL Production” section, combining with furfural in reactor R-2 to produce furfuryl alcohol; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalysis device of Kim to provide hydrogen to the device of Han as a particular system for the hydrogen to be utilized to hydrogenate biomass-derived oxygenates as taught by Kim.
Kim in view of Han does not explicitly teach a purification unit for purifying a reaction product produced by the reaction unit of the electrocatalysis device, but does teach multiple products being produced by the glycerol oxidation reaction which have individual uses (see e.g. Kim Page 1051, Col. 1, lines 2-9), as well as the presence of water as a solvent (see e.g. Kim Page 1052, connecting paragraph of Col. 1 and Col. 2, lines 1-4).
De Jong teaches a system for electrochemical oxidation of hydroxy containing compounds (see e.g. Page 1, lines 6-8), such as glycerol (see e.g. Page 9, lines 26-27), wherein the system provides facile separation of the desired products of the electrochemical reaction from the reaction mixture via the use of methods such as solvent extraction and distillation (see e.g. Page 10, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrocatalysis device of Kim in view of Han to comprise a purification unit as taught by De Jong to provide facile separation of the desired products.
Kim in view of Han and De Jong does not explicitly teach the devices forming an integrated system in which a thermal energy of the electrocatalysis device and the chemical catalysis device are exchanged with each other; and wherein a thermal energy of the reaction unit of the electrocatalysis device is supplied from the purification unit of the electrocatalysis device. 
Albrecht teaches an integrated system comprising an electrocatalysis device and a chemical catalysis device (see e.g. Paragraph 0029-Paragraph 0031, line 2), wherein a product from the electrocatalysis device is received by the chemical catalysis device (see e.g. Paragraph 0031, lines 3-6), in which heat is exchanged between process streams of the electrocatalysis device and the chemical catalysis device due to the temperature gradient between the two (see e.g. Paragraph 0270, lines 17-22), reducing the overall heat requirement of the integrated system and allowing for the creation of a self-sustainable overall process which may not require an additional heat source (see e.g. Paragraph 0270, lines 21-22, and Paragraph 0271, lines 1-6). The electrocatalysis device of Kim operates at 60°C (see e.g. Kim Page 1054, Col. 2, lines 23-25), while the chemical catalysis device of Han operates at various higher temperatures from ~100-375°C (see e.g. Han Page 654, connecting paragraph of Col. 1 and Col. 2, lines 1-4 and 13-15, and Col. 2, lines 11-12 and 31-33, reactions at 443, 373, 493 and 648 K, equivalent to 169.85, 99.85, 219.85 and 374.85°C), therefore providing a similar temperature gradient. Albrecht further teaches heat being exchanged between the electrochemical system and separation/purification systems, contributing to the self-sustainable heating of the overall process (see e.g. Paragraph 0271, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chemical catalysis device and electrocatalysis device of Kim in view of Han to form an integrated system in which thermal energy is exchanged between the two devices as well as between the reaction unit and purification unit of the electrocatalysis device as taught by Albrecht to reduce the external heat requirement of the system and allow for the creation of a self-sustainable overall process without an additional heat source.
Regarding claim 4, Kim in view of Han, De Jong and Albrecht teaches the chemical catalysis device comprising a first hydrolysis unit for hydrolyzing lignocellulosic biomass so as to produce a first hydrolysate (see e.g. Han Fig. 1, biomass deconstruction reactor R-1 producing LA and furfural; Page 655, Col. 1, lines 8-14); a first hydrogen reaction unit for subjecting the first hydrolysate produced by the first hydrolysis unit to a reaction with hydrogen so as to produce a first hydrogen reactant (see e.g. Han Fig. 1, first reactor R-2 in which furfural is converted to furfuryl alcohol with hydrogen; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 10-16); a second hydrolysis unit for hydrolyzing the first hydrogen reactant produced by the first hydrogen reaction unit so as to produce a second hydrolysate (see e.g. Han Fig. 1, second reactor R-3 in which furfuryl alcohol is converted to LA; Page 655, Col. 2, lines 3-5); a second hydrogen reaction unit for subjecting the second hydrolysate produced by the second hydrolysis unit to a reaction with hydrogen so as to produce a second hydrogen reactant (see e.g. Han Fig. 1, third reactor R-4 in which LA is converted to GVL; Page 655, Col. 2, lines 5-7); a hydrogen reactant purification unit for purifying the second hydrogen reactant produced by the second hydrogen reaction unit (see e.g. Han Fig. 1, CO2/Biomass residues separation system; connecting paragraph of Pages 655-656, lines 3-14); a butene preparation unit for catalyzing the second hydrogen reactant purified by the hydrogen reactant purification unit so as to prepare a butene mixture comprising butene (see e.g. Han Fig. 1, reactor R-5 which converts GVL to butene and CO2-; Page 656, Col. 1, lines 12-13); and a butene oligomer preparation unit for preparing butene oligomers from the butene mixture prepared by the butene preparation unit (see e.g. Han Fig. 1, reactor R-6 in which butene is oligomerized; Page 656, Col. 1, lines 15-17).
Regarding claim 5, Kim in view of Han, De Jong and Albrecht teaches the chemical catalysis device further comprising a butene purification unit for purifying the butene mixture prepared by the butene preparation unit (see e.g. Han Fig. 1, distillation column D-2 for distilling butene; Page 656, Col. 1, lines 13-15). 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han, De Jong and Albrecht, as applied to claim 1 above, and further in view of Shah et al. (“A matrix method for multicomponent distillation sequences”, AIChE J., 2010), hereinafter Shah.
Regarding claim 3, Kim in view of Han, De Jong and Albrecht teaches all the elements of the system of claim 1 as stated above. Kim in view of Han, De Jong and Albrecht further teaches the purification unit comprising a removal unit for removing water (see e.g. Kim Page 1052, connecting paragraph of Col. 1 and Col. 2, lines 1-4, water being a solvent in the electrochemical reaction; see e.g. De Jong Page 10, lines 25-27, the separation process includes removing the ionic liquid solvent). 
Kim in view of Han, De Jong and Albrecht does not explicitly teach the purification unit comprising a first purification unit for purifying glyceraldehyde (GAD) from the reaction products; a second purification unit for purifying hydroxypyruvic acid (HPA) from the reaction products; and a third purification unit for purifying glyceric acid (GLA) from the reaction products. 
Kim does however teach GAD, HPA and GLA being three of the multiple reaction products from the glycerol oxidation reaction (see e.g. Kim Table 1 and Page 1051, Col. 1, lines 2-4). De Jong further teaches the separation of the oxidation products from the reaction mixture including the non-converted reactant (see e.g. De Jong Page 10, lines 28-29), and that this separation can be achieved with known distillation methods (see e.g. De Jong Page 10, lines 13-15). 
Shah teaches systems for separation of multicomponent feeds into pure product streams using distillation (see e.g. Abstract), including basic configurations in which each component is separated using successive individual distillation columns (see e.g. Fig. 2a and 2b; Page 1760, Col. 2, lines 12-14). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, De Jong and Albrecht to comprise first, second and third distillation columns, i.e. purification units, for separating the products including GAD, HPA and GLA from the reactant mixture as taught by Shah as a suitable basic distillation configuration for separation of multicomponent feeds to provide pure product streams.
Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han, De Jong and Albrecht, as applied to claim 4 above, and further in view of Sen et al. (“A sulfuric acid management strategy for the production of liquid hydrocarbon fuels via catalytic conversion of biomass-derived levulinic acid”, Energy Environ. Sci., 2012), hereinafter Sen.
Regarding claim 6, Kim in view of Han, De Jong and Albrecht teaches all the elements of the system of claim 4 as stated above. Kim in view of Han, De Jong and Albrecht further teaches the oxidation reaction being carried out at the anode by an electrocatalysis of glycerol (see e.g. Kim Page 1054, Col. 2, lines 15-17), and hydrogen being produced through a reduction reaction at the cathode (see e.g. Page 1051, Col. 2, cathode reaction, and Page 1052, Col. 2, lines 35-36); wherein hydrogen produced by the reaction unit is supplied to the first hydrogen reaction unit and the second hydrogen reaction unit (see e.g. Kim Page 1054, Col. 2, lines 39-42; see e.g. Han Fig. 1, external hydrogen provided before entry to reactor R-2; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 13-16), and is used in the production of butane oligomers (see e.g. Han Fig. 1, Butene Oligomerization as the final process), a thermal energy of the electrocatalysis device and the chemical catalysis device is exchanged with each other (see e.g. Albrecht Paragraph 0270, lines 17-22). 
Kim in view of Han, De Jong and Albrecht does not explicitly teach the hydrogen produced by the reaction unit also being supplied to the second hydrogen reaction unit, instead teaching internal hydrogen being provided from the decomposition of formic acid (FA) (see e.g. Han Page 654, Col. 2, lines 11-15). Kim does however teach the hydrogen being usable to hydrogenate biomass-derived oxygenates (see e.g. Kim Page 1054, Col. 2, lines 39-42), of which levulinic acid (LA) is also one (see e.g. Han Scheme 1, bottom reaction 1 in which biomass cellulose is converted to the oxygenated compound LA; Page 654, connecting paragraph of Col. 1 and Col. 2, lines 1-4).
Sen teaches a system for conversion of lignocellulosic biomass to butene oligomers (see e.g. Abstract and Fig. 1), in which at a step for decomposition of LA to GVL, FA and water vapor can serve as an internal H2 source, or water vapor and FA can be removed with an evaporator and an external H2 source can be used (see e.g. Page 9693, Col. 2, lines 7-18). Utilizing the evaporator and external H2 source allows for reduced distillation costs later on in the process due to reduced water load (see e.g. Page 9693, Col. 2, lines 11-16, and Page 9695, Col. 2, under “Minimum selling price”, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, De Jong and Albrecht to also supply the external hydrogen from the electrocatalysis device to the second hydrogen reaction unit after removal of water vapor and FA as taught by Sen as an alternate configuration which reduces distillation costs later in the process.
Regarding claim 8, Kim in view of Han, De Jong, Albrecht and Sen, as combined above, does not explicitly teach thermal energy of the purification unit of the electrocatalysis device being supplied from one or more units selected from the group consisting of the first hydrolysis unit, the first hydrogen reaction unit, and the hydrogen reactant purification unit. Albrecht further teaches that streams of the catalysis reactor may be used to heat streams of separation/purification systems (see e.g. Paragraph 0274, lines 1-7) as part of the integrated self-sustainable heating of the overall process (see e.g. Albrecht Paragraph 0271, lines 1-6). 
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, De Jong, Albrecht and Sen teaches the first hydrolysis unit, first hydrogen reaction unit and the hydrogen reactant purification unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, reactor R-1, reactor R-2 and CO2/Biomass residues separation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, De Jong, Albrecht and Sen to provide a thermal energy of the purification unit of the electrocatalysis device from the group selected from the first hydrolysis unit, the first hydrogen reaction unit, and the hydrogen reactant purification unit as one or more of the finite number of process units in the chemical catalysis device which may provide heat exchange to a separation/purification system.
Regarding claim 9, Kim in view of Han, De Jong, Albrecht and Sen does not explicitly teach a thermal energy of the first hydrolysis unit being supplied from one or more units selected from the group consisting of the purification unit of the electrocatalysis device and the hydrogen reactant purification unit. Albrecht does however teach the integrated heat exchange occurring between one or more streams of the electrochemical system, catalysis system and separation/purification systems, as well as among the various steps of each of the respective systems (see e.g. Albrecht Paragraph 0270, line 17-Paragraph 0271, line 6).
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, Albrecht, De Jong and Sen teaches the first hydrolysis unit and the hydrogen reactant purification unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, reactor R-1 and CO2/Biomass residues separation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, De Jong, Albrecht and Sen to provide a thermal energy of the first hydrolysis unit from the group selected from the purification unit of the electrocatalysis device or the hydrogen reactant purification unit as one or more of the finite number of process units in the overall system which may provide heat exchange.
Regarding claim 10, Kim in view of Han, De Jong, Albrecht and Sen does not explicitly teach a thermal energy of the second hydrolysis unit being supplied from one or more units selected from the group consisting of the purification unit of the electrocatalysis device, the hydrogen reactant purification unit, and the butene oligomer preparation unit. Albrecht does however teach the integrated heat exchange occurring between one or more streams of the electrochemical system, catalysis system and separation/purification systems, as well as among the various steps of each of the respective systems (see e.g. Albrecht Paragraph 0270, line 17-Paragraph 0271, line 6).
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, Albrecht, De Jong and Sen teaches the second hydrolysis unit, the hydrogen reactant purification unit and the butene oligomer preparation unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, reactor R-3, CO2/Biomass residues separation and reactor R-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, De Jong, Albrecht and Sen to provide a thermal energy of the second hydrolysis unit from one or more of the group selected from the purification unit of the electrocatalysis device, the hydrogen reactant purification unit, and the butene oligomer preparation unit as one or more of the finite number of process units in the overall system which may provide heat exchange with each other.
Regarding claim 11, Kim in view of Han, De Jong, Albrecht and Sen does not explicitly teach a thermal energy of the hydrogen reactant purification unit being supplied from the first hydrogen reaction unit. Albrecht does however teach the integrated heat exchange occurring between the various steps of the reactor process to contribute to reduction of the overall external heat requirement (see e.g. Albrecht Paragraph 0270, lines 22-29).
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Kim in view of Han, De Jong, Albrecht and Sen teaches the hydrogen reactant purification unit and the first hydrogen reaction unit being individual process units of the chemical catalysis device (see e.g. Han Fig. 1, CO2/Biomass residues separation and reactor R-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim in view of Han, De Jong, Albrecht and Sen to provide a thermal energy of the hydrogen reactant purification unit from the first hydrogen reaction unit as two of the finite number of process units in the chemical catalysis device which may provide heat exchange with each other.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 06/10/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Kim in view of Han and Albrecht, particularly regarding the electrocatalysis device comprising a purification unit from which thermal energy is supplied to the reaction unit, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Han, De Jong and Albrecht.
On pages 12-13, Applicant argues that neither Kim nor Han suggest the combination of the glycerol derivative production process of Kim with the butene oligomer production process of Han. This is not considered persuasive. Kim teaches hydrogen being produced by electrocatalysis of glycerol being used to hydrogenate biomass-derived oxygenates such as furfural (see e.g. Kim Page 1054, Col. 2, lines 39-42). Han teaches a chemical catalysis device in which external hydrogen is required to hydrogenate biomass-derived materials including furfural (see e.g. Fig. 1, external hydrogen introduced before “GVL Production” section, combining with furfural in reactor R-2 to produce furfuryl alcohol; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 13-16). Kim therefore provides motivation to utilize the produced hydrogen for hydrogenation of biomass-derived oxygenates such as furfural as a suitable source of the required external hydrogen for the system of Han. 
On page 15, Applicant argues that the distillation described by De Jong to separate end products from a reaction mixture is different than the distillation in the instant application, which removes water and other impurities from the reaction products or purifies GAD, HPA or GLA that has been separated from the reaction products. This is not considered persuasive. De Jong teaches the system providing facile separation of the desired products of the electrochemical reaction from the reaction mixture via the use of methods such as solvent extraction and distillation (see e.g. Page 10, lines 12-15), which meets the claimed limitation of “a purification unit for purifying a reaction product produced by the reaction unit”. This limitation, previously of claim 2 and now incorporated into claim 1, does not exclude purification of products from a reaction mixture, as described by De Jong.
On pages 16-17, Applicant argues that Shah does not render obvious how to use distillation to purify GAD, HPA or GLA from the reaction products. This is not considered persuasive. Kim teaches GAD, HPA and GLA being three of the multiple reaction products from the glycerol oxidation reaction (see e.g. Kim Table 1 and Page 1051, Col. 1, lines 2-4), the multiple products each having individual uses (see e.g. Kim Page 1051, Col. 1, lines 2-9). De Jong further teaches the separation of the glycerol oxidation products from the reaction mixture including the non-converted reactant (see e.g. De Jong Page 10, lines 28-29), and that this separation can be achieved with known distillation methods (see e.g. De Jong Page 10, lines 13-15). Shah then teaches a system for distillation of multicomponent feeds into pure product streams (see e.g. Abstract), particularly by separation using successive individual distillation columns (see e.g. Fig. 2a and 2b; Page 1760, Col. 2, lines 12-14). This multicomponent distillation system is thereby applicable to the multicomponent glycerol oxidation product stream of Kim.
In response to applicant's argument, see page 17, that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
On pages 18-19, Applicant argues that the combination of references does not teach the structure of claim 4 including a first hydrolysis unit, first hydrogen reaction unit, second hydrolysis unit, second hydrogen reaction unit, hydrogen reactant purification unit, butene preparation unit and butene oligomer preparation unit. This is not considered persuasive. Han teaches the above structures as reactors R-1, R-2, R-3, R-4, CO2/Biomass residues separation system, R-5 and R-6, respectively, in Figure 1. 
On pages 18-19, Applicant argues that Sen does not show any sourcing internally of hydrogen gas from an electrolysis unit for a first and second hydrogen reaction unit, and in fact discusses drawbacks of using an internal source of H2 from FA decomposition. This is not considered persuasive. In the base combination of Kim and Han, hydrogen produced by the electrocatalytic system of Kim is utilized as the source of external hydrogen for a first hydrogen reaction unit in the catalytic system of Han (see e.g. Kim Page 1054, Col. 2, lines 39-42; see e.g. Han Fig. 1, external hydrogen provided before entry to reactor R-2; Page 655, connecting paragraph of Col. 1 and Col. 2, lines 13-16), the hydrogen being specifically external to the catalytic system. Han, however, teaches hydrogen for the second hydrogen reaction unit coming internally from the decomposition of formic acid (FA) in the catalytic system (see e.g. Han Page 654, Col. 2, lines 11-15). Sen then teaches the internal sourcing of hydrogen from FA decomposition having the drawback of increased distillation costs later in the process due to water load (see e.g. Sen Page 9693, Col. 2, lines 11-16, and Page 9695, Col. 2, under “Minimum selling price”, lines 25-29), and teaches utilization of an external hydrogen source as an alternative to avoid this (see e.g. Sen Page 9693, Col. 2, lines 7-18). This therefore provides motivation for utilizing the hydrogen produced by the electrocatalytic system of Kim as an external source of hydrogen for the second hydrogen reaction unit in addition to the first hydrogen reaction unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795